[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              OCTOBER 31, 2005
                               No. 04-15546                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                            BIA No. A79-505-712

LUIS FERNANDO MEJIA,
ANA LUCIA MEJIA,

                                                               Petitioners,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                Respondent.


                         ________________________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                        _________________________

                              (October 31, 2005)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     Luis Fernando Mejia (Luis) and his sister, Ana Lucia Mejia (Ana),
petitioners, are citizens of Columbia, S.A. On April 8, 2001, Ana was admitted to

the United States on a non-immigrant visa with authorization to remain until

October 7, 2001. On July 22, 2001, Luis was admitted to the United States on a

non-immigrant visa with authorization to remain until January 21, 2002. Both

aliens filed timely applications for asylum with the Immigration and Naturalization

Service (“INS”).1 In his application, Luis alleged that, in Columbia, he worked for

the Quaker Oats Company as an import-export coordinator and actively

participated in Columbia’s liberal party and that because of his party activity, the

National Liberation Army (“ELN”), a guerrilla group, beat him and threatened to

kill him and his family. In her application, Ana alleged that she also actively

participated in the liberal party; she sought asylum based on the ELN’s actions

against Luis.

      After an asylum officer interviewed petitioners and then denied their

applications, the INS charged them with removability under the Immigration and

Naturalization Act (“INA”), 8 U.S.C. § 1227(a)(1)(B), and referred them to an

Immigration Judge (“IJ”) for a hearing on their applications. At that hearing,

petitioners, represented by counsel, conceded their removability and asserted their

claims for asylum. Alternatively, they sought withholding of removal under the



      1
        The INS has been replaced by the Department of Homeland Security. For
convenience, we refer to the Department as INS.
                                              2
INA and the Convention Against Torture (“CAT”) based on their fear of being

persecuted by a guerrilla organization if returned to Columbia. After hearing

petitioner’s testimony and considering the State Department’s 2001 and 2002

Country Reports on Human Rights Practices for Columbia (“Country Reports”),

the IJ denied petitioner’s applications for asylum and withholding of removal. The

IJ found that the ELN persecuted Luis not on account of his political opinion but

because it needed him, as import-export coordinator for Quaker Oats, to assist it in

drug smuggling.

      Petitioners appealed the IJ’s decision to the Board of Immigration Appeals

(“BIA”). The BIA summarily affirmed the decision without opinion.

Because the BIA affirmed the IJ’s decision in this manner, the IJ’s decision is the

object of our review. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

We review the IJ’s legal determinations de novo, Mohammed v. Ashcroft, 261

F.3d 1244, 1247-48 (11th Cir. 2001), and her factual determinations under the

highly deferential substantial evidence test, Forgue v. United States Attorney Gen.,

401 F.3d 1282, 1286 (11th Cir. 2005). Under that test, we affirm the IJ’s decision

if it is supported by reasonable, substantial, and probative evidence on the record

considered as a whole. Id. We reverse only if the evidence would compel a

reasonable fact finder to find otherwise. Sepulveda v. Ashcroft, 401 F.3d 1226,

1230 (11th Cir. 2005).
                                          3
      In their petition for review, petitioners contend that the IJ erred in finding (1)

that they were not persecuted by the ELN on account of their imputed political

opinions and thus were not entitled to asylum or withholding of removal, and (2)

that they were not persecuted by, at the instigation of, or with the consent or

acquiescence of, the Colombian government or someone associated with that

government and thus were not entitled to CAT relief.

                                           I.

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the definition of a “refugee.” See INA

§ 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is:

      any person who is outside any country of such person’s nationality . .
      ., and who is unable or unwilling to return to, and is unable or
      unwilling to avail himself or herself of the protection of, that country
      because of persecution or a well-founded fear of persecution on
      account of race, religion, nationality, membership in a particular
      social group, or political opinion . . .

8 U.S.C. § 1101(a)(42)(A) (emphasis added). The asylum applicant carries the

burden of proving statutory “refugee” status. 8 C.F.R. § 208.13(a); Al Najjar, 257

F.3d at 1284. To establish asylum eligibility, the alien must, with specific and

credible evidence, establish (1) past persecution on account of a statutorily listed

factor—in this case, political opinion— or (2) a “well-founded fear”that such

                                           4
factor will cause future persecution. 8 C.F.R. § 208.13(b); Al Najjar, 257 F.3d at

1287. “Demonstrating such a connection requires the alien to present specific,

detailed facts showing a good reason to fear that he or she will be singled out for

persecution on account of such an opinion [or other statutory factor].” Id. (internal

quotations and citation omitted) (emphasis in original). An asylum applicant may

not just show that he has a political opinion, but must show that he was persecuted

because of that opinion. INS v. Elias-Zacarias, 502 U.S. 478, 483, 112 S.Ct. 812,

816, 117 L.Ed.2d 38 (1992). We “will reverse the denial of asylum only if the

evidence presented by the applicant is so overwhelming ‘that a reasonable fact

finder would have to conclude that the requisite fear of persecution exists.’” Al

Najjar, 257 F.3d at 1290 (emphasis in original).

      Moreover, we have held that “‘[a]n imputed political opinion, whether

correctly or incorrectly attributed,’ may constitute a ground for a ‘well-founded

fear’ of political persecution within the meaning of the INA.” Id. at 1289 (citations

omitted). “An asylum applicant may prevail on a theory of ‘imputed political

opinion’ if he shows that the ‘[p]ersecutor falsely attribute[d] an opinion to [him],

and then persecute[d him] because of that mistaken belief about his views.’” Id.

(citations and quotations omitted).

      An alien seeking withholding of removal under the INA must show that his

life or freedom would “more likely than not” be threatened upon return to his
                                           5
country because of, among other things, his political opinion. Sanchez v. United

States Att’y Gen., 392 F.3d 434, 437 (11th Cir. 2004); see also 8 U.S.C. § 1231,

INA § 241(b)(3). This standard is more stringent than the “well-founded fear”

standard for a grant of asylum. D-Muhamed v. United States Att’y Gen., 388 F.3d

814, 819 (11th Cir. 2004). Thus, if an applicant cannot meet the asylum standard,

the applicant cannot meet the withholding of removal standard. Id.

      In the case at hand, the IJ found credible Luis’s testimony that he suffered

past persecution by the ELN. In contrast, Ana admitted that the ELN never

directly threatened or harmed her. Thus, Luis did not have to demonstrate a “well-

founded fear of persecution” to the extent he proved past persecution, while Ana

had to make such a demonstration because she admittedly failed to prove past

persecution.

      Concerning Ana, her “well-founded fear of persecution” claim relies solely

on her belief that the ELN would torture her upon her return to Colombia in order

to punish Luis. She never alleged, nor did she testify, that she feared persecution

based on her race, religion, nationality, membership in a particular social group, or

political opinion. Indeed, she admitted that she was not even in Colombia when

her brother was persecuted. Although she alleged that she was a member of

Colombia’s liberal party, she offered no evidence that the ELN knew of her

political opinions or would persecute her because of them. Thus, the IJ’s decision
                                          6
denying her asylum claim is supported by substantial evidence. See Al Najjar, 257

F.3d at 1287.

       Ana also relies on the claim that Luis was persecuted on account of his

imputed political opinion. That claim fails because substantial evidence shows that

even if Luis was persecuted, it was not “on account of” his imputed political

opinion. For instance, nothing in the record indicates that the ELN knew, or had

any interest in, his political beliefs. Rather, based on his own testimony, the ELN

threatened him only after learning that he worked for Quaker Oats Company as its

import-export coordinator, a position that could assist the ELN in its drug

smuggling operations. Petitioners seem to say that Luis’s refusal to assist the ELN

somehow imputed to the ELN knowledge that Luis disagreed with the ELN’s

political beliefs.

       Petitioners’ reliance on the imputed political opinion doctrine is misplaced.

Under that doctrine, an applicant may prevail if he shows that a persecutor falsely

attributes an opinion to him, and persecutes him based on that opinion. See Al

Najjar, 257 F.3d at 1289. This is not the case here, as petitioners do not contend

that the ELN falsely attributed a political opinion to them. Rather, they argue that

the ELN persecuted them based on their actual political opinions.

       The record demonstrates that Luis may have suffered past persecution, and

may have had a political opinion, but it does not show that he was persecuted “on
                                          7
account of” that political opinion. See Elias-Zacarias, 502 U.S. at 483, 112 S.Ct. at

816. Instead, the record indicates that he was persecuted for failing to cooperate

with the ELN in its drug smuggling operations. Showing that he was persecuted

for that reason was not enough to carry the day.

      Substantial evidence exists in the record to support the IJ’s determination

that petitioners were not persecuted on account of their political opinions, imputed

or otherwise. Because petitioners could not satisfy the asylum standard, they could

not meet the withholding of removal standard. D-Muhamed, 388 F.3d at 819. In

sum, the IJ did not err in finding that petitioners were not entitled to asylum or

withholding of removal under the INA.

                                          II.

      To obtain withholding of removal under the CAT’s implementing

regulations, an alien “must show that it is more likely than not that [the alien] will

be tortured in [his or her] home country at the hands of [the] government or that

[the] government will acquiesce in the torture.” Sanchez, 392 F.3d at 438; see also

8 C.F.R. §§ 208.16(c)(2), 208.18(a)(1).

      Here, substantial evidence supports the IJ’s findings that upon their return to

Columbia, petitioners are not more likely than not to be tortured by the Colombian

government, or that the Colombian government will acquiesce in their torture.

Nothing in the record indicates that the Colombian government assisted or
                                           8
acquiesced in the ELN’s persecution of Luis. Rather, Luis testified that Colombian

authorities offered to assist him in apprehending the members of the ELN who

persecuted him. Further, in their brief, petitioners rely on the 2003 Country

Report, which is not part of the administrative record.2 As such, we will not

consider it. See Al Najjar, 257 F.3d at 1303. Nonetheless, in considering the 2001

and 2002 Country Reports that are part of the record, it appears as if the ELN is

involved in a major armed conflict against the Colombian government, which

further undermines petitioners’ claims of governmental participation or

acquiescence. Thus, the IJ’s findings are supported by substantial evidence, and

the IJ did not err in finding that petitioners were not entitled to CAT relief.

       Petitioners failed to carry their burden of proof for asylum,

withholding of removal, and CAT relief.

       PETITIONS DENIED.




       2
       We note that the 2002 Country Report indicates a release date of March 31, 2003, which
may be what petitioners are referring to.
                                             9